Order entered August 1, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00161-CR

                               MANUEL ROCHA JR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F15-75818-L

                                            ORDER
       Before the Court is appellant’s July 30, 2018 second motion to extend time to file his

brief. We GRANT the motion to the extent and ORDER the brief filed on or before August 31,

2018. Appellant is cautioned that the failure to file a brief by that time may result in this appeal

being abated for a hearing under rule 38.8(b). TEX. R. APP. P. 38.8(b).



                                                                     /s/    CRAIG STODDART
                                                                            JUSTICE